Citation Nr: 1213879	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  10-29 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia of the right patella, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for right hip arthroplasty, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased rating for arthritis of the left hip, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1987 to July 1989.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which increased the disability rating for the chondromalacia of the right patella to 10 percent.  The 10 percent rating was made retroactively effective from July 30, 2007, the date of the increased rating claim.  The Veteran has continued to appeal, requesting an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a Veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).  The July 2008 rating decision also denied increased disability ratings for the Veteran's service-connected hips.

In a March 2012 statement, the Veteran's representative indicated that the Veteran wished to withdraw his current appeal.  However, in a subsequent statement, the representative clarified that the Veteran wanted to instead revise his Board hearing request, and continue with his appeal before the Board.  Therefore, these claims are still properly before the Board on appeal.

The issue of entitlement to a temporary total evaluation based on surgical or other treatment necessitating convalescence for the service-connected right hip arthroplasty has been raised by the record in a September 2011 statement by the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.  

The Veteran was scheduled for a Board Central Office hearing in March 2012.  Prior to the hearing, in March 2012, the Veteran submitted a statement asking to instead be scheduled for a Board hearing at the local RO (Travel Board or videoconference hearing) due to his medical condition.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704 (2011).  To date, the Veteran has not been scheduled for a Board hearing at the local RO.  Thus, a remand is required in order to afford the Veteran his clearly requested hearing at the local RO in St. Petersburg, Florida.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing (Travel Board or videoconference hearing) at the local RO in St. Petersburg, Florida, before a Veterans Law Judge.  Provide the Veteran reasonable advance notice of the date, time, and location of the hearing.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



